Citation Nr: 1550497	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-33 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular disorder, to include calcific aortic stenosis with chest pain.

2.  Entitlement to an initial disability rating greater than 10 percent for bilateral hearing loss.

3.  Entitlement to an initial disability rating greater than 10 percent for tinnitus. 

4.  Entitlement to an initial disability rating greater than 10 percent for asbestosis with shortness of breath.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and November 2011 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In March 2011, the RO granted service connection for bilateral hearing loss, tinnitus, and asbestosis with shortness of breath, assigning each an initial 10 percent disability rating.  The RO also denied service connection for severe calcific aortic stenosis with chest pain.  In November 2011, the RO continued a 10 percent disability rating for the service-connected asbestosis and denied entitlement to a TDIU.

The Board has re-characterized the issue of service connection for severe calcific aortic stenosis with chest pain as set forth above so as to ensure consideration of alternative current diagnoses within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board acknowledges that appeals regarding the issues of entitlement to service connection for erectile dysfunction, headaches, mental health condition, sleep apnea, and impaired fasting glucose have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a cardiovascular disorder, entitlement to an increased disability rating for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The 10 percent disability rating currently in effect is the maximum schedular rating for tinnitus, whether it is perceived in one ear or each ear; factors warranting an extra-schedular disability rating are not shown.

2.  Throughout the rating period on appeal, the Veteran's asbestosis with shortness of breath has not been manifested by Forced Vital Capacity (FVC) of less than 75 percent predicted value; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of less than 66 percent predicted value; or maximum oxygen capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation; additionally, there is no evidence of cor pulmonale, pulmonary hypertension, or the requirement of outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a disability rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial disability rating in excess of 10 percent for asbestosis with shortness of breath are not met. 38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6833 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2010, September 2010, and September 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board notes that the appeal arises from an initial grant of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated, and those examination reports are adequate for rating purposes, as they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the examiners provided detail sufficient to allow the VA to make a fully informed determination.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Here, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Tinnitus

In March 2011, the RO granted service connection for tinnitus and assigned an initial 10 percent disability rating under Diagnostic Code 6260.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent disability rating for tinnitus, whether perceived as unilateral or bilateral.  As such, a single 10 percent disability rating is the maximum rating available under Diagnostic Code 6260, regardless of whether the tinnitus is perceived in one ear or each ear.

In light of the foregoing, the Board concludes that Diagnostic Code 6260 precludes a schedular disability rating higher than 10 percent for tinnitus.  As the service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus by regulation and Diagnostic Code 6260, which has been upheld by the Federal Circuit, there is no legal basis upon which to award an increased disability rating or a separate 10 percent disability rating whether or not tinnitus is perceived in one ear or each ear.  As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
Also, the record does not suggest that tinnitus requires frequent hospitalization or causes marked interference with employment or otherwise suggests that referral for an extra-schedular consideration under 38 C.F.R. § 3.321 is indicated.  While the Veteran described that his tinnitus was constant during his February 2011 VA examination, the VA examiner in October 2014 concluded that the Veteran's tinnitus did not impact conditions of daily life, including ability to work.  The Veteran did not report any additional factors that are not adequately contemplated by the rating schedule.

Asbestosis with Shortness of Breath 

The Veteran's service-connected asbestosis with shortness of breath is currently rated as 10 percent disabling, effective January 22, 2010, pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  The Veteran asserts that his asbestosis with shortness of breath is more disabling than reflected by the currently assigned 10 percent disability rating.

Diagnostic Code 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for FVC of 75 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent disability rating is warranted for FVC of less than 50 percent predicted, or DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.

It is noted that the regulations do not require that a maximum exercise capacity test be conducted in any case.  71 Fed. Reg. 52457 -01 (Sept. 6, 2006).
Post-bronchodilator pulmonary function test results are to be used when applying 
the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  See 38 C.F.R. §4.96(d)(5).

Disability ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

Private medical records from D. Gaziano, M.D., dated in June and July 1998 show a history of bilateral interstitial changes indicating the presence of asbestosis.

VA outpatient treatment records dated through February 2011 show that the Veteran reported a history of exposure to asbestos.  On VA examination in February 2011, the Veteran described difficulty breathing.  There was no reported hospitalization, trauma, respiratory surgeries, trauma, or swelling.  There was no reported history of non-productive cough, non- anginal chest pain, hemoptysis, fever, anorexia, respiratory failure, cor pulmonale, or asthma.  There was a history of dyspnea on mild exertion.  Pulmonary function testing revealed post- bronchodilator FVC of 78 percent predicted and DLCO (SB) of 111 percent predicted.  The examiner added that the Veteran's respiratory disability affected his occupation in that it required the assignment of different duties due to a lack of stamina.  He could only participate in sedentary activity as he would get shortness of breath with minimal exertion.  He was also unable to do activities such as exercise or yard work.

Lay statements from friends and the spouse of the Veteran dated in October 2011 show, in pertinent part, that he had been observed experiencing chest tightness, exertional dyspnea, and profuse sweating.

A VA examination report dated in November 2011 shows that the Veteran was 
diagnosed with a history of asbestos exposure with mild restrictive ventilator dysfunction per a February 2011 pulmonary function test.  The respiratory condition did not require the use of oral or parenteral corticosteroids, inhaled medications, bronchodilators, antibiotics, or oxygen therapy.  There was also no cor pulmonale or pulmonary hypertension.  Pulmonary function testing revealed post- bronchodilator FVC of 82 percent predicted and DLCO (SB) of 103 percent predicted.  The examiner added that the Veteran's respiratory condition should not preclude light duty or sedentary employment.  Strenuous physical employment was limited given his symptoms of shortness of breath and fatigue.

A VA examination report dated in October 2014 shows that the Veteran was diagnosed with asbestosis mild restrictive ventilator dysfunction.  He described shortness of breath with increased physical exertion.  If he would attempt to carry any weight or bend over, he would become winded.  He reported having open heart surgery in March 2013.  He added that he did not require oxygen or medication for his respiratory condition.  The respiratory condition did not require the use of oral or parenteral corticosteroids, inhaled medications, bronchodilators, antibiotics, or oxygen therapy.  There was also no additional pulmonary conditions identified.
Pulmonary function testing revealed post- bronchodilator FVC of 85 percent predicted and DLCO (SB) of 107 percent predicted.  Exercise capacity testing was not performed.  The examiner added that the Veteran's respiratory condition did not impact his ability to work.

Having carefully considered the evidence of record with the above criteria in mind, the Board finds that a disability rating greater than the currently assigned 10 percent for the service-connected asbestosis with shortness of breath is not warranted.  None of the pulmonary function test results of record showed FVC of less than 75 percent predicted or DLCO (SB) of less than 66 percent predicted.  There has never been an indication of cor pulmonale, pulmonary hypertension, or the requirement of outpatient oxygen therapy.  While a maximum exercise capacity test was not conducted, such is not required by the regulations.  See 71 Fed. Reg. 52457 -01 (Sept. 6, 2006).

While the Veteran is credible to report on what he sees and feels, such as shortness 
of breath and fatigue and others are credible to report on what they can see, the Board finds more probative the medical tests and medical descriptions as to the severity of the disability than lay descriptions, since the purpose of the diagnostic testing is to quantify ability, and the medical opinions are based on skill in analyzing medical data and professional expertise.  In evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Therefore, the Board finds that the most probative evidence of record does not show that the Veteran's asbestosis with shortness of breath is manifested by FVC of 54 to 64 percent of predicated value or a DLCO (SB) of at least 40 to 55 percent of predicated.  The evidence likewise is negative for a maximum exercise capacity of at least 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation and there is no showing of cor pulmonale (right heart failure), pulmonary hypertension, and/or required outpatient oxygen therapy.

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time). Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the asbestos with shortness of breath warranted a disability rating higher than 10 percent.  Accordingly, the Board finds that the criteria for a higher disability rating for asbestosis are not met under Diagnostic Code 6833.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's tinnitus and asbestosis with shortness of breath do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The Veteran's tinnitus manifests by ringing in the ears, and the Veteran's asbestosis with shortness of breath manifests with difficulty breathing with increased physical exertion.  These symptoms are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 



ORDER

An initial rating in excess of 10 percent for tinnitus is denied. 

An initial rating in excess of 10 percent for asbestosis with shortness of breath is denied.


REMAND

Regarding the issue of entitlement to service connection for a cardiovascular disorder, an emergency room treatment record from the Naval Hospital in Pensacola dated in April 1970 shows that the Veteran complained of chest pain after going to sick call.  He was said to have been brought by ambulance and admitted to the intensive care unit.  However, no additional records concerning the Veteran's hospitalization are within the claims file.  Inasmuch as such clinical records are not always maintained with service treatment records, efforts should be made to obtain any outstanding records from the Veteran's April 1970 hospitalization.  See VBA's Adjudication Procedure Manual, M21-1MR, III.iii.2.B.3.d.

With regard to the issue of an increased disability rating for bilateral hearing loss, the Veteran underwent a VA examination in October 2014.  Speech recognition testing was attempted, however, a score was not provided for the right ear.  The VA examiner indicated that the use of the word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of pure tone average and word recognition scores inappropriate.  The VA examiner did, however, indicate that the use of the word recognition score was appropriate for this Veteran for the left ear.  The examiner did not elaborate further.  The Board finds that it is unclear how language difficulties or cognitive problems would impact speech recognition in one ear, but not the other.  Moreover, earlier VA audio examination reports have documented a history of poor speech recognition in the right ear, but a word recognition score had been provided.  As such, the Board finds that the findings of the October 2014 VA audio examination are inadequate, and that the Veteran should be afforded an additional examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Action on the TDIU claim is therefore deferred.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Search for any separately stored records of hospitalization of the Veteran for chest pain at the Pensacola Naval Hospital in April 1970.

2.  Obtain all outstanding VA treatment records.

3.  Then schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner must afford the Veteran an audiometric evaluation in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.

If any diagnostic findings cannot be obtained, the examiner must provide a detailed explanation as to why this is so, and what if any additional testing would be necessary before the required findings could be rendered. 

The examiner must also identify any occupational impact and impairments in daily life caused by the hearing loss. The examiner is advised that the Veteran is competent to report his symptoms and such must be acknowledged in formulating any opinions.  The examiner must provide rationale for all opinions and conclusions, citing the objective medical findings leading to the conclusions.

4.  Then, after taking any additional development deemed necessary, including a new medical opinion for the claim for a cardiovascular disability if additional pertinent service hospitalization records are obtained, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


